DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.

 Response to Amendment
This Action is in response to Applicant’s Reply of April 8, 2021.

Claim 3 has been cancelled and claims 6-15 have been added.

The drawings were received on April 8, 2021.  These drawings are accepted and overcome the previously presented objections thereto.

Applicant’s amendment to claim 5 overcomes the first portion of the 35 USC 112(a) rejection of claim 5.  The second portion, dealing with the steering limitation in claim 5, remains unaddressed by Applicant.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spherical projectile having a core, outer shell, and middle shell as recited in claims 6-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 8, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 5:  Claim 5 further indicates that this offset and non-parallel positioned launch tube is used in conjunction with sensors to “steer the drill bit”. The instant disclosure fails to provide for the usage of sensors with the described system or that the system is used to steer or direct the drill bit. The arrangement shown in the figures and described in the specification would only allow for the formation of vertical holes that follow a relatively straight path.

Dardick (US 4,582,147), for example, uses position sensors at the surface to determine the location of the downhole launch tube and when to launch the projectiles. Alternately these sensor could be located within the downhole system itself. Or the system could be designed to determine which launch tube to activate based on the position of multiple launch tubes. It is even conceivable that the launch tube(s) be repositionable within the system.
Due to the multiple different means by which the sensors could be used in conjunction with a launch tube to steer a drill bit and the lack of description of doing so in the instant disclosure, Applicant has failed to demonstrate that they were in possession of this process at the time of filing.

Regarding claims 8 and 13:  New claims 6-15 further define the spherical projectile including that the projectile includes an outer shell, claims 8 and 13.  While paragraph [0014] provides the necessary disclosure of the projectile having an inner core of a concrete based material, a middle shell that includes a coating or a polytetrafluoroethylene, perfluoro alkoxy alkane, or fluorinated ethylene propylene based material, and an outer shell, paragraph [0014] only states that the outer shell can be an elastomeric material such as rubber.  However claims 8 and 13 require that the outer shell comprise “an elastomer based coating or a polytetrafluoroethylene, perfluoro alkoxy alkane, or fluorinated ethylene propylene based material” (emphasis added).  There is no support in the original disclosure of the outer shell comprising a polytetrafluoroethylene, perfluoro alkoxy alkane, or fluorinated ethylene propylene based material.  As such, Applicant has failed to demonstrate that they were in possession of the spherical projectile as recited in claims 8 and 13.

Allowable Subject Matter
Claims 1, 2, 4, 6, 7, 9-12, 14, and 15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The claims remain allowable for the reasons set forth in the previous Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


4/14/2021